Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalliguud (US 2016/0337104) in view of Wray (US 2007/0280243) in view of Klinker (US 2005/0185587)


Regarding Claim 1, 

Kalliguud (US 2016/0337104) teaches a non-transitory computer-readable medium storing computer-executable instructions, and in response to execution of an application on a mobile device, the computer-executable instructions cause the mobile device to perform the steps of:

establishing a plurality of tunnels to a gateway, wherein each of the plurality of tunnels is on one of a plurality of link layer channels at the mobile device (Figure 3, teaches establishing a plurality of tunnels (i.e. MicroVPN B, MicroVPN C, MicroVPN D), also see supporting text); 
intercepting network traffic on the mobile device; forwarding the network traffic to one of the plurality of tunnels based on a set of traffic forwarding rules (Figure 8A, 806)(Also see Paragraph [0124] teaches forwarding different managed applications executing on the mobile device to tunnel traffic); 

Kalliguud does not explicitly teach and responsive to a network change for the mobile device, managing the plurality of tunnels and continuing the forwarding based on the managing.

Wray (US 2007/0280243) teaches and responsive to a network change for the mobile device, managing the plurality of tunnels and continuing the forwarding based on the managing (Paragraph [0078] teaches reconfiguring forwarding addresses in response to changes to the virtual network)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 

The motivation is to be useful “where users are mobile or transient (Paragraph [0078])”

Kalliguud and Wray do not explicitly teach establishing one or more new tunnels to the gateway based on new link layer channels, managing the plurality of new and existing tunnels

Klinker (US 2005/0185587) teaches establishing one or more new tunnels to the gateway based on new link layer channels, managing the plurality of new and existing tunnels (Fig. 8A and associated text teaches establishing one or more new tunnels to the gateway based on new link layer channels, i.e. session arrives on default route for provider E, but a new tunnel D is initiated and created)(Paragraph [0047] teaches using layer 2 (i.e. link layer) channels)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kalliguud and Wray with the new tunnel method of Klinker
The motivation is to provide route control that can make path changes within a session (Paragraph [0004])

Regarding Claim 2,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Kalliguud teaches wherein the steps further include determining characteristics including bandwidth of each of the plurality of link layer channels; and utilizing the characteristics with the set of traffic forwarding rules for the forwarding (Paragraph [0105] teaches network management messages may include characteristics such as bandwidth usage)

Regarding Claim 3,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Kalliguud teaches wherein the non-transitory computer-readable medium of claim 1, wherein the steps further include configuring the application with the set of traffic forwarding rules (Paragraph [0006] teaches configure application for forwarding to the private network)(Fig. 3 and paragraph [0058] teaches policies for forwarding).

Regarding Claim 4,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Kalliguud teaches wherein the set of traffic forwarding rules include a tuple of address or domain (Paragraph [0014] domain) and teaches a gateway (Figure 4, 406) and load balancing (Paragraph [0054]) but does not explicitly teach the forwarding rules include an assigned priority, and address of the gateway.
The Examiner takes official notice that priority and address of gateway are known inputs for rules and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kalliguud with a priority and address of the gateway and the results would be predictable (i.e. rules would include address of gateway in Figure 4, and a priority for load balancing)

Regarding Claim 5,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Kalliguud teaches wherein at least one of the plurality of tunnels is a lightweight tunnel that is Hypertext Transfer Protocol (HTTP)-based (Fig. 3, HTTPS tunnel) but does not explicitly teach wherein each of the plurality tunnels are HTTP based
It would have been obvious to one of ordinary skill in the art to have a plurality of tunnels be HTTP based and the results would be predictable (i.e. each tunnel would be based on HTTP)

Regarding Claim 6,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Wray teaches wherein the intercepting is via one of a virtual interface and a network filter (Paragraph [0042] teaches “virtual interface”).

Regarding Claim 7,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1, but does not explicitly teach wherein the plurality of link layer channels include a wireless cellular channel and a Wi-Fi channel.
The Examiner takes Official Notice that cellular and Wi-Fi are well known channels 
It would have been obvious to one of ordinary skill in the art to modify the channels of Kalliguud with ones of cellular and Wi-Fi and the results would be predictable


Regarding Claim 8,

Kalliguud, Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Wray teaches the non-transitory computer-readable medium of claim 1, wherein the managing includes adding or removing tunnels based the network change (Figure 6-8 teaches creating tunnels)
Klinker teaches wherein added tunnels are established using the same session information as used in existing tunnels (Paragraph [0073] teaches the path change occurs within a session)(Fig. 8A and associated text)

Regarding Claim 9,

Kalliguud and Wray and Klinker teaches the non-transitory computer-readable medium of claim 1. Kalliguud teaches wherein the forwarding includes forwarding traffic to all of the plurality of tunnels concurrently (Paragraph [0107] teaches concurrently setting up tunnels)

Regarding Claims 10-18,

Claims 10-18 are similar in scope to Claims 1-9 and are rejected for a similar rationale.

Regarding Claims 19-20,

Claims 19-20 are similar in scope to Claims 1-2 and are rejected for a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439